                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JOSEPH A. FARHAT,                              Case No. 18-05559 BLF (PR)
                                  11
                                                        Plaintiff,                        ORDER GRANTING EXTENSION
                                  12                                                      OF TIME TO FILE COMPLETE IN
Northern District of California




                                                  v.
 United States District Court




                                                                                          FORMA PAUPERIS APPLICATION
                                  13

                                  14       SANTA CLARA COUNTY, et al.,
                                  15
                                                       Defendants.
                                  16

                                  17

                                  18            On September 11, 2018, Plaintiff, a California state prisoner, filed a pro se civil
                                  19   rights complaint pursuant to 42 U.S.C. § 1983.1 Plaintiff also filed an In Forma Pauperis
                                  20   (“IFP”) Application, which was insufficient because he did not submit a Certificate of
                                  21   Funds in Prisoner’s Account completed by an authorized prison official and a prisoner
                                  22   trust account statement showing transactions for the last six months. (Docket No. 2.)
                                  23   Therefore on the same day, the Clerk sent Plaintiff a notice informing him that he must
                                  24   either provide the necessary supporting documents or pay the filing fee within twenty-eight
                                  25   days or else the case would be dismissed. (Docket No. 3.) On October 2, 2018, Plaintiff
                                  26   filed another IFP application with is against deficient for lack of supporting
                                  27
                                       1
                                  28       This matter was reassigned to this Court on October 10, 2018. (Docket Nos. 7 & 8.)
                                   1   documentation. (Docket No. 5.)
                                   2            In the interest of justice, Plaintiff shall be granted a final opportunity to either pay
                                   3   the filing fee or file the necessary documents to support the IFP application filed. Plaintiff
                                   4   shall file necessary documents no later than twenty-eight (28) days from the filing date
                                   5   of this order.
                                   6            Failure to respond in accordance with this order in the time provided shall
                                   7   result in the dismissal of this action for failure to pay the filing fee with no further
                                   8   notice to Plaintiff.
                                   9            IT IS SO ORDERED.
                                  10   Dated: _____________________
                                               OCTOBER 23, 2018                              ________________________
                                                                                             BETH LABSON FREEMAN
                                  11
                                                                                             United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting EOT to file IFP App.
                                       P:\PRO-SE\BLF\CR.18\05559Farhat_eot-ifp.docx
                                  26

                                  27

                                  28                                                     2
